                     Case:19-80129-jwb Doc #:3 Filed: 12/03/19 Page 1 of 2
                      Case:19-80129- jwb Doc #:2 Filed: 12/03/19 Page 1of 2
Form summon (07/09)
                                          United States Bankruptcy Court
                                           Western District of Michigan
                                               One Division Ave., N.
                                                     Room 200
                                              Grand Rapids, Ml 49503


IN RE: Debtor (name used by the debtor in the last 8 years,
including married, maiden, trade, and address):
                                                                         Case Number 19- 03843- jwb
        Patrick J Walker
                                                      Debtor
                                                                         Adv . Pro. No. 19- 80129- jwb
        Fernanda Quintanilha
        Eric Cordeiro Spinetti                                           Chapter 7
        S.R . Matta
                                                                         Honorable James W. Boyd
                                                     Plaintiff
        Patrick J Walker
                                                  Defendant

                           SUMMONS IN AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to
this summons to the clerk of the bankruptcy court 30 (thirty) days after the date of issuance of this
summons, except that the United States and its offices and agencies shall submit a motion or answer to the
complaint within 35 days.
      Address of Clerk :
                                                              Michelle M. Wilson, Clerk of Court
                                                               United States Bankruptcy Court
                                                                     One Division Ave., N.
                                                                          Room 200
                                                                    Grand Rapids, Ml 49503

At the same time, you must also serve a copy of the motion or answer upon the plaintiffs attorney .
      Name and Address of Plaintiffs
      Attorney:
                                                                      Jeffrey Steinport
                                                                    Steinport Law PLC
                                                                     38 Fulton St West
                                                                           Ste 410
                                                                  Grand Rapids, Ml 49503
If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.
IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY
OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR
THE RELIEF DEMANDED IN THE COMPLAINT.




      Date Issued: December 3, 2019
      Clerk of the Bankruptcy Court
      si Michelle M. Wilson
                    Case:19-80129-jwb Doc #:3 Filed: 12/03/19 Page 2 of 2
                    Case:19-80129- jwb Doc #:2 Filed: 12/03/19 Page 2 of 2


                                        CERTIFICATE OF SERVICE




I     Jeff Steinport                                             certify that I am, and at all times during the
service of process was, not less than 18 years of age and not a party to the matter concerning which
service of process was made. I further certify that the service of this summons and a copy of the complaint
was made 12/3/2019                           by:



 x Mail service: Regular , first class United States mail postage fully pre-paid, addressed to:
       Patrick James Walker                              Anthony Aoueita
       2717 Mulford Dr SE                                703 South Grand Traverse Ave
       Grand Rapids, Ml 49546                            Flint, Ml 48502
    Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:


    Residence Service: By leaving the process with the following adult at:


    Publication: The defendant was served as follows: [Describe briefly]


     State Law: The defendant was served pursuant to the laws of the State of
as follows: [Describe briefly]

       Under Penalty of perjury , I declare that the foregoing is true and correct.




Date: 12/3/2019                    Signature:




                     Print Name: Jeff Steinport
                     Business Address: 38 Fulton St W Ste 410
                     City: Grand Rapids            State: Ml            Zip: 49503
